Exhibit 10.10

 



INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”) is made as of
June 11, 2018 between each of the signatories hereto (collectively, the
“Grantors”) in favor of BNP PARIBAS, as collateral agent for the Secured Parties
(in such capacity, the “Collateral Agent”) (as defined in the Pledge and
Security Agreement referred to below).

 

RECITALS:

 

WHEREAS, reference is made to that certain Pledge and Security Agreement, dated
as of June 11, 2018 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”), by and among
the Grantors, the other grantors party thereto and the Collateral Agent; and

 

WHEREAS, under the terms of the Pledge and Security Agreement, the Grantors have
(i) as collateral security for the Secured Obligations, granted to the
Collateral Agent a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the Collateral (as defined
in the Pledge and Security Agreement), including, without limitation, certain
Intellectual Property of the Grantors and (ii) agreed to execute this Agreement
for recording with the United States Patent and Trademark Office, and other
applicable Governmental Authorities.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

 

Section 1. Grant of Security. As collateral security for the prompt and complete
payment or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise of the Secured
Obligations, each Grantor hereby grants to the Collateral Agent a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in, to and under the following:

 

(a) All United States trademarks, trade names, corporate names, company names,
business names, fictitious business names, Internet domain names, service marks,
certification marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, all registrations
and applications for any of the foregoing including, but not limited to (i) the
registrations and applications referred to in Schedule 1 hereto, (ii) all
extensions or renewals of any of the foregoing, (iii) all of the goodwill of the
business associated with the use of and symbolized by the foregoing, (iv) the
right to sue for past, present and future infringement or dilution of any of the
foregoing or for any injury to goodwill, and (v) all Proceeds of the foregoing,
including any royalties or income from the Trademark Licenses and any and all
payments, claims, damages, and proceeds of suit (collectively, the
“Trademarks”).

 

Section 2. Recordation. Each Grantor authorizes and requests that the
Commissioner of Patents and Trademarks and any other applicable government
officer record this Agreement.

 

Section 3. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

 

 

 

Section 4. Governing Law. This Agreement and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
and thereby shall be governed by, and construed in accordance with, the law of
the State of New York.

 

Section 5. Conflict Provision. This Agreement has been entered into in
conjunction with the provisions of the Pledge and Security Agreement and the
Credit Agreement. The rights and remedies of each party hereto with respect to
the security interest granted herein are without prejudice to, and are in
addition to those set forth in the Pledge and Security Agreement and the Credit
Agreement, all terms and provisions of which are incorporated herein by
reference. If any provisions of this Intellectual Property Security Agreement
are in conflict with the Pledge and Security Agreement or the Credit Agreement,
the provisions of the Pledge and Security Agreement or the Credit Agreement
shall govern. 

 

[remainder of page intentionally left blank]

 



 2 

 

 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

  NATIONAL RESPONSE CORPORATION,   as a Grantor         By: /s/ Glenn M. Shor  
Name: Glenn M. Shor   Title: Secretary         NRC NY ENVIRONMENTAL SERVICES,
INC.,   as a Grantor         By: /s/ Paul Taveira   Name: Paul Taveira   Title:
President and CEO         PROGRESSIVE ENVIRONMENTAL SERVICES, INC.,   as a
Grantor         By: /s/ Glenn M. Shor   Name: Glenn M. Shor   Title: Treasurer
and Assistant Secretary

 

[Signature Page to IP Security Agreement (Trademarks)]

 

 3 

 

 

  BNP PARIBAS, as Collateral Agent         By: /s/ Michael Colias     Name:
Michael Colias     Title:  Managing Director         By: /s/ Davin Engelson    
Name: Davin Engelson     Title:  Director

 

[Signature Page to IP Security Agreement (Trademarks)]

 

 4 

 

 